NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDER GARCIA-DIAZ,                               No.    19-73096

                Petitioner,                     Agency No. A205-385-710

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Eder Garcia-Diaz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo claims of due process violations in

immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for

review.

      Garcia-Diaz’s challenges to the BIA’s streamlining procedure fail. See

Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003) (BIA’s

streamlined decision did not violate due process); see also Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      Substantial evidence supports the agency’s determination that Garcia-Diaz

failed to establish the harm he experienced or fears was or would be on account of

a protected ground. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011)

(a personal dispute, standing alone, does not constitute persecution on account of a

protected ground); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Garcia-Diaz’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Garcia-Diaz failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See


                                         2                                   19-73096
Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       The stay of removal remains in place until issuance of the mandate.

       PETITION FOR REVIEW DENIED.




                                         3                                   19-73096